Case 0:20-cv-60970-RS Document 72 Entered on FLSD Docket 02/18/2021 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       IN ADMIRALTY

                                  CASE NO.: 0:20-cv-60970-RS


     IN RE THE COMPLAINT OF:
     LOHENGRIN, LTD., as owner of the 2006
     M/Y Lohengrin, a 2006, 161-foot aluminum
     trideck motoryacht from Trinity Yachts,
     IMO Number 8735998, for Exoneration from
     or Limitation of Liability
                                                   /

                          ORDER DENYING MOTION TO DISMISS

          This matter is before the Court on the Motion to Dismiss [DE 16] filed by Petitioner,

 Lohengrin, Ltd., the Response in Opposition [DE 26], filed by Respondents, Tommy Lee and TQY

 LLC (“Respondents”) and the Reply [DE 31]. On May 25, 2020, Petitioner filed a Complaint for

 exoneration or limitation of liability pursuant to the Limitation of Liability Act, 46 U.S.C. §§

 30501, et seq. (See Compl. [DE 1].) On June 25, 2020, Respondents filed their answer and

 affirmative defenses, and a claim to Petitioner’s Complaint (the “Claim”) [DE 10]. 1 The Claim

 consists of one single cause of action. Petitioner moves to dismiss the Claim, asserting that

 Respondents have failed to designate any specific causes of action. Respondents, however, assert

 that they only seek to bring a negligence claim under maritime law. For the reasons stated below,

 the Motion is denied.




 1
   Respondent improperly titles its “claim” as a “counterclaim.” Supplemental Rule F(5) of the
 Supplemental Rules for Admiralty or Maritime Claims does not refer to a claim in response to a
 complaint for exoneration as a “counterclaim,” but rather as a “claim.” Thus, the Court will not
 refer to Respondent’s claim as a counterclaim but as a claim.
Case 0:20-cv-60970-RS Document 72 Entered on FLSD Docket 02/18/2021 Page 2 of 5




 I.     FACTUAL BACKGROUND

        This action arises out of a vessel fire, which occurred on November 16, 2019, while the

 subject-vessel, the M/Y Lohengin, a 161-foot Trinity (the “Vessel”), was docked in the water at the

 Universal Marine Center. (See generally DE 1.) At the time of the fire, Respondents allege that

 they had many items and equipment in the water where the fire occurred. (DE 10 ¶ 8.) As a result

 of the fire, Respondents suffered a loss of approximately $424,399.80, because of the damage to

 their items and equipment. (Id. ¶¶ 9-10.) Respondents filed a claim against Petitioner, asserting

 maritime negligence and seeking to recover monetary damages for the loss suffered as a result of

 the fire on the Vessel.

        On July 31, 2020, Petitioner filed a motion to dismiss for failure to state a claim pursuant

 to Federal Rule of Civil Procedure 12(b)(6). On August 31, 2020, Respondent filed its Response

 in Opposition and on September 8, 2020, Petitioner filed its Reply.

 II.    LEGAL STANDARD

        Supplemental Rule F(5) of the Supplemental Rules for Admiralty or Maritime Claims,

 governs the claim at issue. It states: “Each claim shall specify the facts upon which the claimant

 relies in support of the claim, the items thereof, and the dates on which the same accrued.”

 Supplemental Rule F(5).     Pursuant to Supplemental Rule A(2), the Federal Rules of Civil

 Procedure apply to Supplemental Rules for Admiralty or Maritime Claims “except to the extent

 that they are inconsistent with [the] Supplemental Rules.” Supplemental Rule A(2). Courts have

 found that Rule 12(b)(6) is the proper standard of review governing a challenge to the sufficiency

 of a claim under Supplemental Rule F(5). See Matter of Horizon Dive Adventures, Inc. v. Sotis,

 Case No. 17-10050-Civ-King/Simonton, 2018 WL 6978636, at *4 n.4 (S.D. Fla. Nov. 28, 2018)

 (collecting cases).



                                                 2
Case 0:20-cv-60970-RS Document 72 Entered on FLSD Docket 02/18/2021 Page 3 of 5




        “The appropriate standard for deciding to dismiss a claim is whether it appears beyond

 doubt that the plaintiff can prove no set of facts to support his claim.” GSW, Inc. v. Long Cty.,

 Ga., 999 F.2d 1508, 1510 (11th Cir. 1993) (citation omitted). All facts set forth in the complaint

 are to be accepted as true. Id. The Court draws all reasonable inferences in the plaintiff’s favor.

 Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). “While a complaint attacked by a Rule

 12(b)(6) motion to dismiss does not need detailed factual allegations . . . a plaintiff’s obligation to

 provide the grounds of his entitlement to relief requires more than labels and conclusions, and a

 formulaic recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007) (internal marks and citation omitted). “Factual allegations must be

 enough to raise a right to relief above the speculative level.” Id. Still, a well-pled complaint

 survives a motion to dismiss “even if it strikes a savvy judge that actual proof of these facts is

 improbable, and that a recovery is very remote and unlikely.” Id. at 556.

 III.   DISCUSSION

        As an initial matter, Petitioner seeks dismissal of the Claim, contending that Respondents

 have failed to designate any distinct causes of action. More specifically, Petitioner contends that

 it is unclear precisely what legal claim or claims—whether negligence or unseaworthiness—

 Respondents seek to assert against Petitioner. In their response, Respondents admit that they only

 seek to assert a claim for negligence under maritime law. Thus, the Court is not inclined to dismiss

 the Complaint because although there is a single cause of action, Respondents admit that their

 claim is sounding in maritime negligence. 2 Next, Petitioner seeks dismissal of any negligence

 claim because Respondents have failed to allege how Petitioner’s purported negligence caused the



 2
   Any arguments raised by Petitioner and asserting that Respondents have failed to state a claim
 for unseaworthiness are moot because Respondents admit that they do not seek to bring a claim
 for unseaworthiness.
                                                   3
Case 0:20-cv-60970-RS Document 72 Entered on FLSD Docket 02/18/2021 Page 4 of 5




 fire on the Vessel. The Court will address this argument.

        To properly plead a negligence claim, a plaintiff must allege four elements: (1) the

 defendant had a duty to protect the plaintiff from a particular injury; (2) the defendant breached

 that duty; (3) the breach actually and proximately caused the plaintiff’s injury; and (4) the plaintiff

 suffered actual harm. Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). Courts

 have held that the elements of maritime negligence are essentially the same as those for common

 law negligence. Id. To prove causation a plaintiff must establish both actual cause or but-for

 cause, and proximate cause. Marabella v. NCL (Bahamas), Ltd., 437 F. Supp. 3d 1221, 1229 (S.D.

 Fla. 2020) (citing Smith v. United States, 497 F.3d 500, 506 (5th Cir. 1974)). Furthermore, the

 Court notes that under admiralty law, causation is a material element of a negligence claim and

 the issue of proximate cause involves the application of law to fact, which is left to the fact finder.

 Chaparro, 693 F.3d at 1336. At the motion to dismiss stage, it is enough if one can reasonably

 infer actual and proximate causation for plaintiff’s injuries from defendant’s alleged negligence.

 Id. This is satisfied where a sufficiently detailed factual background of the incident is alleged

 along with allegations of the purported foreseeable causation of plaintiff’s injuries. See Franza v.

 Royal Caribbean Cruises, Ltd., 772 F.3d 1225 (11th Cir. 2014) (denying motion to dismiss

 maritime negligence claim where “[p]laintiff sufficiently pleaded a basis for proximate cause . . .

 ”).

        Petitioner contends that the Claim should be dismissed because Respondent fails to allege

 facts supporting proximate cause. Taking Respondent’s allegations as true, the Court finds that

 Respondent has adequately alleged proximate cause and has stated a claim for maritime

 negligence. Specifically, the Claim alleges:

        The fire that commenced on Petitioner’s vessel, spread to the M/Y Reflection, and
        damaged and destroyed the TQY Claimants’ items and equipment, was caused by

                                                   4
Case 0:20-cv-60970-RS Document 72 Entered on FLSD Docket 02/18/2021 Page 5 of 5




        the fault, neglect, actions or inactions of Petitioner, its principals or agents, by
        failing to maintain the vessel in a reasonably safe condition, by failing to properly
        maintain the vessel’s fire suppression system, by failing to have the vessel’s fire
        suppression system properly installed in the vessel, by failing to maintain the vessel
        in a seaworthy condition, by failing to exercise reasonable care in the detection,
        suppression and/or prevention of the fire onboard the vessel and/or for other reasons
        that may arise through discovery.

        As a proximate result of the neglect, fault, actions or inactions of the Petitioner
        and/or its principals or agents, fire commenced on Petitioner’s vessel, the M/Y
        Lohengrin, spread to the M/Y Reflection, moored close by, causing extensive fire
        damage to the TQY Claimants’ items and equipment in the water where the fires
        occurred, including around Petitioner’s vessel, the M/Y Lohengrin, and the M/Y
        Reflection.

        The TQY Claimants affirmatively aver that the casualty complained of and the
        alleged damages resulting therefrom were caused in whole or in part by the
        negligence of the Petitioner and/or its principals, agents or crew, and that such acts
        of negligence were within the privity and knowledge of the Petitioner and/or its
        principals or agents.

 (Id.¶¶ 12-15.)

         Thus, the Court finds that the Claim sufficiently alleges a claim for maritime negligence.

 Accordingly, it is

        ORDERED that the Motion to Dismiss [DE 16] filed by Petitioner, Lohengrin, Ltd. is

 DENIED.

        DONE AND ORDERED in Fort Lauderdale, Florida, on 17th day of February 2021.




 cc:    Counsel of Record




                                                  5
